DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 02 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 February 2021 & 28 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	It should be noted that filing receipts or the like are not generally considered relevant to the claimed invention and, thus, has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, Claim 7 recites “a computer implemented simulation model”; however, the instant specification fails to explain the steps/procedure for performing the “,” i.e. computer function, in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  While the instant specification alleges that the “simulation-based and enhanced with machine learning technique” is described with respect to the flow chart 800 of FIG 8, (see pg. 9, ¶ 1), said flow chart 800 fails to provide sufficient details of the computer implemented simulation model. The computer implemented simulation model is once again mentioned on pg. 9, ¶ 3 without and further explanation of the steps involved in carrying out the computer implemented simulation model.
As laid out in MPEP § 2161(I), an algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are  rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
In particular, Claim 1 recites “…that provides ultrasound radiation to a brain of a patient” which positively recites anatomy of a human organism. Similarly Claims 10 and 11 recite similar limitations that positively recite a/the “brain.”
Applicant is recommended to Claim 1 to the effect of “…that provides ultrasound radiation, wherein the ultrasound radiation is configured to/adapted to be guided within a brain of the patient.”
Dependent claims are also rejected under 35 U.S.C. 101 because they inherit the issues of the claims they presently depend upon. 
	It should be noted that the above suggestions are only for assisting Applicant in their decision on how to proceed. They are in no way to preclude consideration of alternative solutions submitted by Applicant. The responsibility for determining the text of the application and in particular for defining the subject-matter for which protection is sought remains with Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alford et al. (US PGPUB 20160243381; hereinafter “Alford”) .

With regards to Claim 1, Alford discloses a device (system 10, see Alford Fig. 1) comprising: 
a substrate (substrate 22, see Alford Fig. 1); and 
at least one capacitive micromachined ultrasonic transducer (CMUT) (24A-24N) located on or in the substrate (substrate 22 carries ultrasound transducer 24A-24N, see Alford FIG. 1 & ¶ [0052]) that provides ultrasound radiation to a brain of a patient (deep brain stimulation; see Alford ¶ [0015]).

With regards to Claim 2, wherein the substrate is flexible (flexible polymer or fabric substrate; see Alford ¶ [0051]).

With regards to Claim 4, wherein the at least one CMUT includes an array of a plurality of CMUTs (transducer array 23, see Alford FIG. 1 & ¶ [0021]).

With regards to Claim 5, wherein the substrate is embedded in or on a cap intended to be worn on a scalp of the patient (see Alford FIGs. 1-2).

With regards to Claim 6, wherein the at least one CMUT is powered and/or driven wirelessly (wireless communication device 116, see Alford FIG. 5 & ¶ [0069]).

With regards to Claim 10, wherein the ultrasound radiation is guided within the brain of the patient through magnetic resonance imaging (MRI) monitoring (physiological monitoring via MRI; see Alford ¶ [0075]).

With regards to Claim 11, a wearable or implantable device for disposal on a scalp of a patient (wearable cap 40; see Alford ¶ [0051]) comprising: 
a substrate (substrate 22, see Alford Fig. 1); and 
at least one capacitive micromachined ultrasonic transducer (CMUT) located on or in the substrate (substrate 22 carries ultrasound transducer 24A-24N, see Alford FIG. 1 & ¶ [0052]) that provides ultrasound radiation to a brain of the patient (deep brain stimulation; see Alford ¶ [0015]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alford as applied to claim 1 above, and further in view of Hynynen (US PGPUB 20190021666).
With regards to Claim 3, while Alford teaches of a flexible polymer or fabric substrate as described above, Alford may be silent to wherein the substrate is made from a printed circuit board (PCB). However, Hynynen teaches of a transcranial headset for therapeutic transcranial focused ultrasound (see Hynynen Abstract & ¶ [0002]). In particular, Hynynen teaches of wherein the substrate is made from a printed circuit board (a conformal patient specific frame 110 which supports a flexible PCB 140 for interfacing with the ultrasound transducers).
Alford and Hynynen are both considered to be analogous to the claimed invention because they are in the same field of transcranial ultrasound therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alford to incorporate the teachings of Hynynen to provide a substrate made from a printed circuit board. Doing so would aid in “as skull aberration correction, standing wave reduction, skull heating,” (see Hynynen ¶ [0002]).
	
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alford as applied to claim 1 above, and further in view of Park et al. (“Deep Learning-Based Deep Brain Stimulation Targeting and Clinical Applications,” (24 October 2019), Front Neurosci. 2019 Oct 24;13:1128; hereinafter “Park”).

With regards to Claim 7, while modified Alford teaches of identifying a target region based on imaging (see Alford ¶ [0075]), it appears that modified Alford may be silent to wherein the ultrasound radiation is guided within the brain through a computer implemented simulation model. However, park teaches of wherein the ultrasound radiation is guided within the brain through a computer implemented simulation model (deep learning-based image-guided surgical planning for deep brain stimulation (DBS), see Park Abstract, under the broadest reasonable interpretation in light of the instant specification pre-operative surgical planning encompasses simulation, see instant specification pg. ). Modified Alford and Park are both considered to be analogous to the claimed invention because they are in the same field of image deep brain stimulation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Alford to incorporate the teachings of Park to provide a computer implemented simulation model. Doing so would aid in improving safety and accuracy of DBS in clinical practice (see Park pg. 2, ¶ 5 & pg. 9, ¶ 4).

With regards to Claim 8, it appears that modified Alford may be silent to wherein the computer implemented simulation model includes a machine learning model; however, Park teaches of wherein the computer implemented simulation model includes a machine learning model (deep learning-based image-guided surgical planning for deep brain stimulation (DBS), see Park Abstract). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Alford to incorporate the teachings of Park to provide a simulation model that includes a machine learning model. Doing so would aid in improving safety and accuracy of DBS in clinical practice (see Park pg. 2, ¶ 5 & pg. 9, ¶ 4).

With regards to Claim 9, it appears that modified Alford may be silent to wherein the computer implemented simulation model includes as an input a scan of the brain of the patient; however, Park teaches of wherein the computer implemented simulation model includes as an input a scan of the brain of the patient (training and planning are based on MR images, see Park pg. 2, ¶ 7-8 to pg. 4, ¶ 1-6). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Alford to incorporate the teachings of Park to provide a simulation model that includes a machine learning model. Doing so would aid in improving safety and accuracy of DBS in clinical practice (see Park pg. 2, ¶ 5 & pg. 9, ¶ 4).

Double Patenting
Claim 1 this application is patentably indistinct from claim 1 of Application No. 16/886408. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/886408 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/886,408 (hereinafter "’408") in view of Alford et al. (US PGPUB 20160243381; hereinafter "Alford"). 
With regards to Claim 1 of the instant application, the ‘408 application teaches of a device (closed-loop system for monitoring and/or treating brain function of a person; see ‘408 Claim 1) comprising: 

and at least one capacitive micromachined ultrasonic transducer (CMUT) located on or in the substrate that provides ultrasound radiation to a brain of a patient (“a capacitive micromachined ultrasound transducer (CMUT) device that transmits ultrasound radiation to the brain of the person”; see ‘408 Claim 1).
It appears that Claim 1 of the instant application may be explicitly silent to a substrate; however, Alford teaches of a wearable device for providing ultrasound radiation to the brains (see Alford Abstract) and, more specifically, a cap 40, i.e. substrate, (see Alford FIG. 2 & ¶ [0051]). 
Reference application ’408 and Alford are both considered to be analogous to the claimed invention because they are in the same field of neural ultrasonic therapy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reference application ’408 to incorporate the teachings of Alford to provide a substrate. Doing so would aid in allowing the patient to wear the device (see Alford ¶ [0051]).

With regards to Claim 4 of the instant application, the ‘408 application teaches of wherein the at least one CMUT includes an array of a plurality of CMUTs (“wherein the system comprises an array of CMUT devices”; see ‘408 Claim 3).
	This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793                                                                                                                                                                                                        



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793